Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the filing of 9-27-2022. Claims 1-20 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-10, 13, 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (“Brown” 20150186156 A1) in view of Beaver et al. (“Beaver” 20160071517 A1), Wu (20210150150 A1) and Hanes et al. (“Hanes” 20200402502 A1).

Claim 1. Brown discloses an apparatus comprising: at least one processor; a memory coupled to the at least one processor; a virtual assistant comparison tool residing in the memory and executed by the at least one processor, the virtual assistant comparison tool defining a plurality of metrics that may be selected by a user for comparing virtual assistants, the virtual assistant comparison tool including (Figure 10, Paragraphs 106-110, 130-131, 138; selection of assistant based on comparative parameters): 
a user interface that allows the user to select which of the plurality of metrics to use to provide selected metrics (Figure 10; interface with trigger options i.e. topic, location);
Brown may not explicitly disclose and a chat dialog analyzer that analyzes a plurality of chat dialogs from a plurality of virtual assistants, and generates a score for each of the plurality of chat dialogs using the selected metrics.
Beaver is provided because it discloses a virtual assistant system, the system utilizes an interface to select metrics (Figure 7 and Paragraph 86) in order to make a determination for the virtual assistant. Further a score is determined based on the selected metrics (Paragraphs 39 (score) 86-93).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device and provide metrics/parameters with scoring for a selection process in Brown. One would have been motivated to provide the capability because it enhances the analysis criteria further refining the decision process.  
In order to further detail a comparison tool Wu is provided, Wu chooses from a plurality of chatbots based on matching rates and trigger contents which are scored (Paragraphs 52, 65 and 80).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device and provide matching components for a selection process in Brown. One would have been motivated to provide the capability because it enhances the analysis criteria further refining the decision process.  
Brown also may not explicitly disclose the analysis of the plurality of chat dialogs from the plurality of virtual assistants being based, at least in part, upon a computed word density value.
Hanes is provided because it discloses a virtual assistant system (abstract), further the system select dialogs based on a comparison engine which utilizes a score for a response such as efficient response without additional input  (Paragraphs 24 and 28).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device and provide a comparison engine for word output of a response within the selection process of Brown. One would have been motivated to provide the capability because it enhances the analysis criteria further refining the decision process.  



Claim 2. Brown, Beaver, Wu and Hanes disclose an apparatus of claim 1 wherein the user interface allows the user to specify a weight value for each of the selected plurality of metrics to provide weighted selected metrics, wherein the chat dialog analyzer generates a score for each of the plurality of chat dialogs using the weighted selected metrics (Beaver: Figure 7 and Paragraph 86; weighted factors).
Claim 3. Brown, Beaver, Wu and Hanes disclose an apparatus of claim 1 wherein the virtual assistant comparison tool compares scores of the plurality of chat dialogs and recommends one of the plurality of virtual assistants based on the compared scores (Wu: Paragraphs 52, 65 and 80; picked based on score).
Claim 6. Brown, Beaver, Wu and Hanes disclose an apparatus of claim 5 wherein the plurality of metrics further comprises: multimedia augmentation; snap back time; temporal context (Brown: Figure 10; trigger condition; Paragraph 66 and 110; and disposition Paragraph 101; personality).
Claim 7. Brown, Beaver, Wu and Hanes disclose an apparatus of claim 6 wherein the plurality of metrics further comprises: jargon; rules; and customer rank selected by the user in a chat dialog (Brown: Paragraphs 124, 155 and 167 Beaver: Paragraph 40-42; feedback).
Claims 8-10, 13, 14-16 and 19-20 respectively are similar in scope to claims 1-3 and 6-7 respectively and therefore rejected under the same rationale. 

Claims 4, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (“Brown” 20150186156 A1), Beaver et al. (“Beaver” 20160071517 A1), Wu (20210150150 A1) and Hanes et al. (“Hanes” 20200402502 A1) in further view of Wang et al. (“Wang” 20180293484 A1).

Claim 4. Brown, Beaver, Wu and Hanes disclose an apparatus of claim 1 but may not explicitly disclose wherein the plurality of metrics comprises average handling time.
Wang is provided because it discloses a virtual assistant selection system (abstract), the system utilizes metrics such as response time to determine a preferred assistant (Paragraph 71).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device and provide metrics including handling time for a selection process in Brown. One would have been motivated to provide the capability because it enhances the analysis criteria further refining the decision process.  
Claims 11 and 17 are similar in scope to claim 4 and therefore rejected under the same rationale. 

Claims 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (“Brown” 20150186156 A1), Beaver et al. (“Beaver” 20160071517 A1), Wu (20210150150 A1) and Hanes et al. (“Hanes” 20200402502 A1) in further view of Zarlengo et al. (“Zarlengo” 20180336048 A1).

Claim 5. Brown, Beaver, Wu and Hanes disclose an apparatus of claim 4 but may not explicitly disclose wherein the plurality of metrics further comprises: goal to achievement density; goal to achievement node; and goal to compound achievement.
Zarlengo is provided because it discloses a virtual assistant selection system (abstract), the system utilizes an interface to select metrics in order to make a determination for selection (Figures 3 and 4 and Paragraph 81). The metrics include goal orientated actions (Paragraph 46). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device and provide metrics pertaining to goals for a selection process in Brown. One would have been motivated to provide the capability because it enhances the analysis criteria further refining the decision process.  
Claims 12 and 18 are similar in scope to claim 4 and therefore rejected under the same rationale. 



Response to Arguments
Applicant's arguments have been fully considered and they are addressed by the incorporation of Hanes. Hanes is provided to disclose a comparison score for response efficiency (equivalent to word density, quicker answering of questions).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

202100117893 A1 SOHUM ET AL. (ABSTRACT)


Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        11-1-2022